DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (2012/0049441) in view of Nagasako et al. (6,832,759).

 	Regarding claim 1, Kimura teaches a medium ejecting apparatus comprising: 
 	a housing (fig. 1, item 100) including an ejection port (fig. 1, item 120) to eject a medium; 
a tray (fig. 1, item 91a) provided below the ejection port, to load the medium ejected from the ejection port (see fig. 2); and 
 	a medium regulating member (fig. 14, item 300/320) 
Kimura does not teach wherein the medium contacting portion, the first supporting portion and the second supporting portion are accommodated in the housing to be drawn out from the housing. Nagasako teaches a medium regulating member that is drawn out from a housing to contact a medium on a medium discharge tray (Nagasako, see fig. 1, Note medium regulating member 102 having a retracted position within housing 51 in bay 180, and wherein the medium regulating member is drawn out from bay 180 to contact a medium on the discharge tray). It would have been obvious to one of ordinary skill in the art at the time of invention to add a bay to house the medium regulating member, as disclosed by Nagasako, in the device disclose by Kimura because doing so would allow for the retraction of the medium regulating member into the housing to allow better access to the feed path from clearing of jams and other maintenance. Upon adding a bay of the type disclosed by Nagasako to the device disclosed by Kimura, Kimura’s entire medium regulating member would pivot at its base into the bay and out of the bay, and once out of the bay would be extendable.    	Regarding claim 2, Kimura in view of Nagasako teaches the medium ejecting apparatus according to claim 1, wherein the medium contacting portion is linearly formed along a direction perpendicular to the medium ejecting direction (see fig. 14, Note that to say that something is “formed in a direction” can mean anything, and to say that something is “linearly formed” does not add specificity. In other words, the medium contacting portion can be said to be “linearly formed” when it is manufactured or before .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nagasako as applied to claim 1 above, and further in view of Hirai et al. (8,608,161).

 	Regarding claim 4, Kimura in view of Nagasako teaches medium ejecting apparatus according to claim 1. Kimura in view of Nagasako does not teach wherein the first supporting portion includes an opening to adjust a load applied from the medium contacting portion to the tray. Hirai teaches a medium regulating member with a first supporting portion with an opening (Hirai, see fig. 2B, Note opening in first supporting portion 2. Note that the opening can be said to “adjust a load applied from the medium contacting portion to the tray” because the language in question could mean any number of things). It would have been obvious to one of ordinary skill in the art at the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nagasako as applied to claim 1 above, and further in view of Otani et al. (2011/0285077).

 	Regarding claim 7, Kimura in view of Nagasako teaches medium ejecting apparatus according to claim 1. Kimura in view of Nagasako does not teach wherein the tray includes a first tray and a second tray pulled out from the first tray. Otani teaches this (Otani, see fig. 2). It would have been obvious to one of skill in the art at the time of invention to use a telescopic tray outside of the housing, as disclosed by Otani, with the device disclosed by Kimura in view of Nagasako because doing so would allow for a smaller housing by providing the discharge tray outside of the housing. Upon combination of Otani with Kimura, the following limitation would be met: the medium contacting portion is in contact with the first tray and not in contact with the second tray, in a state where the medium regulating member is pulled out from the housing.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853